[Cite as State v. King, 2022-Ohio-990.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.      21CA0034-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JASON P. KING                                         MEDINA MUNICIPAL COURT
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   21CRB00461

                                  DECISION AND JOURNAL ENTRY

Dated: March 28, 2022



        HENSAL, Presiding Judge.

        {¶1}     Jason King appeals from the judgment of the Medina Municipal Court. This Court

affirms.

                                                 I.

        {¶2}     Mr. King was charged with one count of disorderly conduct after an altercation at

a bar in Hinckley Township on March 22, 2021. The docket reflects that a complaint was filed on

April 30, 2021, and summons was issued on May 10, 2021. Mr. King was arraigned on May 17,

2021, and a trial before a magistrate was scheduled for June 7, 2021.

        {¶3}     On the day of trial, Mr. King filed a motion for a continuance, asserting that he

needed additional time to retain counsel “[d]ue to the holiday[.]” The magistrate denied his

request, explaining that the case had been set for several weeks. Mr. King acknowledged that “the

only reason [he] wasn’t able to retain counsel [was] because [he] didn’t jump on it right away.”

The magistrate then proceeded with the trial wherein the State presented the testimony of two
                                                  2


witnesses. Mr. King did not cross-examine the State’s witnesses, nor did he present evidence on

his own behalf.

       {¶4}    Later that day, the magistrate issued a “Magistrate’s Decision – Judgment Entry

and Sentence[,]” finding Mr. King guilty of disorderly conduct. That decision was signed by the

magistrate and the trial court. At the bottom of the one-page decision, it advised that: “Any

objections must be filed within fourteen (14) days of the date the magistrate’s decision was filed.

* * * Unless a party timely and specifically object[s] to a factual finding or legal conclusion in the

magistrate’s decision as required by criminal rule 19(D)(3)(b), no party may assign as error on

appeal the court’s adoption of any factual finding or legal conclusion.” Mr. King did not file

objections to the magistrate’s decision but filed a notice of appeal 11 days later on June 18, 2021.

He now raises one assignment of error for this Court’s review.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND ABUSED ITS
       DISCRETION WHEN IT DENIED APPELLANT’S MOTION TO CONTINUE
       THE TRIAL IN ORDER TO RETAIN COUNSEL AND APPELLANT HAD A
       DEFENSE TO THE CHARGE AGAINST HIM.

       {¶5}    In his sole assignment of error, Mr. King argues that the trial court erred by not

granting his request for a continuance. For the reasons that follow, we conclude that Mr. King has

not established error on appeal.

       {¶6}    Criminal Rule 19(D)(3)(b)(iv) provides that, except for a claim of plain error, a

party forfeits appellate review of an issue unless the party files objections to the magistrate’s

decision within 14 days of its issuance. Here, as previously noted, Mr. King did not file objections

to the magistrate’s decision. The State raised this issue in its brief on appeal, and Mr. King

responded in his reply brief.
                                                   3


        {¶7}    In his reply brief, Mr. King asserts that the magistrate’s decision failed to

conspicuously advise him that he could not assign as error on appeal any factual finding or legal

conclusion unless he timely and specifically objected to that factual finding or legal conclusion,

which is required under Criminal Rule 19(D)(3)(a)(iii). He does not dispute that the magistrate’s

decision contained the required advisement under Criminal Rule 19(D)(3)(a)(iii), but instead

argues that the advisement was inconspicuous because it was in a smaller font than the rest of the

decision, and the sentence immediately following the advisement was an incomplete sentence,

stating “Any request”.

        {¶8}    Mr. King’s arguments in this regard are unpersuasive. A review of the magistrate’s

decision indicates that any difference in font size between the required advisement and the rest of

the decision was negligible. Moreover, the fact that the decision contained two extraneous words

after the required advisement does not change the fact that the decision contained the required

advisement under Criminal Rule 19(D)(3)(a)(iii).

        {¶9}    Next, Mr. King argues that the certificate of service on the magistrate’s decision

erroneously indicates that a copy of the decision was personally delivered to him on June 8, 2021.

He asserts that this was the day after trial, that he was not in the courtroom that day, and that a

copy of the decision was not personally delivered to him. He does not, however, claim that he did

not receive the magistrate’s decision, which the docket reflects was filed and sent to him on June

7, 2021 (the day of trial). He filed a notice of appeal 11 days later, attaching a copy of that decision.

It follows that Mr. King received a copy of that decision, and there is no indication that he suffered

prejudice. The error in the certificate of service was, therefore, harmless. See State v. Wombold,

2d Dist. Montgomery No. 18428, 2001 WL 62579, *6 (Jan. 26, 2001) (holding that any error in

the certificate of service was harmless when the defendant received a copy of the State’s motion);
                                                 4


Foy v. Ohio Atty. Gen., 10th Dist. Franklin No. 21AP-420, 2022-Ohio-62, ¶ 15 (finding “any error

in the state’s certificate of service to be harmless error.”). In light of the foregoing, we conclude

that Mr. King was properly advised of his obligation to file objections to the magistrate’s decision,

and that his failure to do so limits him to arguing plain error on appeal.             See Crim.R.

19(D)(3)(a)(iii), (D)(3)(b)(iv).

       {¶10} Mr. King argues that, if he did forfeit all but plain error on appeal, then the trial

court committed plain error by denying his motion for a continuance. He argues that he was denied

his right to counsel, which deprived him of a fair trial. For the reasons that follow, we disagree.

       {¶11} Criminal Rule 52(B) governs plain error, providing that “[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the attention of the

court.” “In order to constitute plain error, an error must be obvious and have a substantial adverse

impact on the integrity of and the public’s confidence in judicial proceedings.”            State v.

Fazenbaker, 9th Dist. Summit No. 29108, 2021-Ohio-3447, ¶ 16, quoting State v. Tichon, 102

Ohio App.3d 758, 767 (9th Dist.1995). “A reviewing court must take notice of plain error only

with the utmost caution, and only then to prevent a manifest miscarriage of justice.” Id.

       {¶12} Regarding requests for a continuance, this Court has stated:

       The decision to grant or deny a continuance lies within the sound discretion of the
       trial judge, which requires a balancing of “any potential prejudice to a [party
       against] concerns such as a court’s right to control its own docket and the public’s
       interest in the prompt and efficient dispatch of justice.” State v. Unger, 67 Ohio
       St.2d 65, 67 (1981). A trial court’s determination of whether to continue a hearing
       should consider factors such as the length of the continuance sought; whether the
       hearing has already been continued; and the inconvenience to other parties and/or
       counsel, witnesses, and the trial court. Id. at 67-68.

In re L.M., 9th Dist. Summit No. 29687, 2020-Ohio-4451, ¶ 5, quoting In re L.B., 9th Dist. Summit

Nos. 28483 and 28494, 2017-Ohio-7049, ¶ 11. “Additional factors include ‘whether the requested

delay is for legitimate reasons or whether it is dilatory, purposeful, or contrived; whether the
                                                 5


[party] contributed to the circumstance which gives rise to the request for a continuance;’ as well

as any other relevant issues arising from the unique facts of the case.” Id., quoting Unger at 67-

68.

       {¶13} Here, Mr. King acknowledged to the magistrate that “the only reason [he] wasn’t

able to retain counsel [was] because [he] didn’t jump on it right away.” He stated that the attorney

he wished to retain had been on vacation, and that he had waited “a week or two too long” before

trying to retain him. The prosecutor and two witnesses for the State, on the other hand, were

present and ready to proceed with trial. Under these circumstances, we cannot say that the

magistrate committed reversible error by denying Mr. King’s last-minute request for a

continuance. See id., at ¶ 14 (“A last-minute delay, without prior notice to the visiting judge,

attorneys, and parties, would have inconvenienced all persons present and ready to proceed on the

scheduled date.”); State v. Gaskins, 9th Dist. Medina No. 06CA0086-M, 2007-Ohio-4103, ¶ 43

(holding that the trial court did not err by denying a “last minute” request for a continuance filed

the day before trial when several witnesses were set to appear for trial, and the appellant could not

articulate a legitimate basis for his request). Because we find no reversible error in this regard,

Mr. King cannot establish plain error on appeal. See CrimR. 52(B). Accordingly, Mr. King’s

assignment of error is overruled.

                                                III.

       {¶14} Mr. King’s assignment of error is overruled. The judgment of the Medina

Municipal Court is affirmed.

                                                                                Judgment affirmed.
                                                 6


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CALLAHAN, J.
CONCURS.

CARR, J.
DISSENTS.


APPEARANCES:

DAVID C. SHELDON, Attorney at Law, for Appellant.

J. MATTHEW LANIER, Prosecuting Attorney, for Appellee.